Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the strap is not visible when looking at the top exterior portion of the pre-curved strap pad must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 1   
	The scope of the phrase “and is not visible when looking at the top exterior portion of the pre-curved strap pad” is unclear, noting that although this phrase is used in the specification, the drawings show a strap that is visible when looking at the top exterior portion of the pre-curved strap pad (e.g. FIGS. 6A-C and 7-10 have the least visibility but show the strap rear extending on top of the lower portion of the strap pad and so visible from above, show the strap portion extending outwardly from the pad portion beyond the buckles which is visible even if looking at the strap pad from above, and also seem to show space between the buckle and the upper pad portion which will result in some visibility of the strap from above). It is therefore unclear what the scope of this phrase is, whether it encompasses any upper portion that limits visibility of a portion of the strap, if it requires some structure not shown in the drawings or detailed in the specification that is larger and provides coverage beyond the buckle and/or encompasses more of the strap, or if it has some other scope.
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claim 4  
	The claim number of claim 4 is struck through, and it is unclear whether this means the claim was meant to be cancelled.
	For the purposes of Examination on the merits, Examiner takes the strikethrough of the number 4 to be a typo.
With Respect to Claim 15  
	The phrase “is slidably adjusted” is unclear, noting that it appears to require an action, rather than recite a structure or function. For purposes of examination on the merits, Examiner takes it to be a functional limitation and to mean “is slidably adjustable”.
With Respect to Claims 2-15  
	These claims are rejected at least as they depend from a rejected claim and so incorporate its indefinite scope.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-8, 10, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #10,661,134 to Martell (Martell) in view of U.S. Patent #5,129,564 to Danezin (Danezin), either alone or further in view of U.S. Patent Publication #2011/0309118 to Wada (Wada).
With Respect to Claim 1  
Martell discloses a golf bag having a shoulder strap, comprising: an elongated tubular body (12) for holding golf clubs (capable of this use, also the stated intended use); and a shoulder strap assembly comprising a pre-curved strap pad (100, noting shown as precurved when attached to the bag in e.g. FIGS. 4-5) and a strap (70), wherein the pre-curved strap pad has a top exterior side, an underside, a first end, a second end, and an interior channel (116, 128) that extends within the pre-curved strap pad from the first end to the second end (the channel defined by the two extends from the first end to the second end with a gap in the channel (FIGS. 7-8); wherein the strap is slidably received within the interior channel and threads the pre-curved strap pad from the first end to the second end (it is threaded through the channel) and wherein the strap has a first strap end and a second strap end, each of which is attached to the elongated tubular body (FIGS. 4-5 and description); such that the pre-curved strap pad is positioned in a predetermined location on a wearer's front, shoulder and back when the golf bag is mounted on the wearer (it will be positioned in a predetermined location based on the user’s body structure and the size and shape of the straps and pad); but does not disclose wherein the strap is not visible when looking at the top exterior portion of the pre-curved strap pad. 
	However, Danezin discloses forming a similar strap attached pad (6) adjustably/slidably mounted to a strap (21/22and including a channel in the shoulder pad extending from a first end to the second end (see e.g. FIG. 3B or 5), wherein the strap is slidably received within the interior channel and threads the pre-curved strap pad from the first end to the second end and is not visible when looking at the top exterior portion of the pre-curved strap pad. Danezin further discloses that this does not allow any dead portion of the strap or any adjustment element on the exterior of the shoulder pad, which would present an unattractive appearance and would be capable of getting caught on clothing or other objects and create a needless obstruction.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Danezin, to form the Martell pad with a single channel having a closable opening for access as taught by Danzin instead of the open gap for access, in order to improve the appearance of the pad and also prevent the dead portions of the strap or adjustment element from getting caught on clothing or other objects as taught by Danezin, and/or as doing so further constitutes at most a mere substitution of one art known element (an open gap) for another (a closable opening) for the same purpose.
	Alternately, as to the strap pad being pre-curved, Wada discloses forming a similar shoulder strap pad with a channel (104) that a strap can pass through ([0030]) with a curvature in order to better conform to a user’s torso (abstract, [0032], [0037]), and that this is a substitute for not pre-curvature or other shapes (see other embodiments).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Wada, to form the strap pad as a pre-curved strap pad, in order to better conform to a user’s torso as taught by Wada.
With Respect to Claim 4  
The golf bag having a shoulder strap of claim 1, wherein the strap threads a buckle assembly (clasp 120 or 132).  


With Respect to Claim 7  
The golf bag having a shoulder strap of claim 1, wherein the underside of the pre-curved strap pad has a contour that at least partially matches and follows a contour of the wearer's body when the pre-curved strap pad is positioned in the predetermined location on the wearer's front, shoulder and back (per Martell or Wada).  
With Respect to Claim 8  
The golf bag having a shoulder strap of claim 4, wherein the first end of the pre-curved strap pad is coupled to the buckle assembly and the buckle assembly is operable with respect to each of the first end of the pre-curved strap pad and a portion of the strap that threads the buckle assembly to selectively adjust and set the position of the pre-curved strap pad into the predetermined location on the wearer's front, shoulder and back (per Martell); but Martell does not detail how the buckle assembly (120 or 132) is coupled to the pad and so does not disclose that it is tethered.  
	However, Danezin discloses forming a similar buckle tethered to the strap pad (see e.g. FIG. 4, noting 221 tethered via the end of 22) and/or the use of a tether to attach a strap attachment structure (654) to the strap pad to secure it in place. 
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Danezin, to attach the buckle assembly via a tether, as a mere selection of an art appropriate attachment method to use.
With Respect to Claim 10  
The golf bag having a shoulder strap of claim 4, wherein the shoulder strap assembly comprises two pre-curved strap pads (noting first and second portion of pad 100 are each considered a strap pad to the extent claimed), two straps (70, 74), and two buckle assemblies (120 and 132).  
Alternately, it would have been obvious to one of ordinary skill in the art before the filing date of this application to form the pad (100) as two separate pads, in order to allow for greater adjustability to fit differently sized wearers, to allow for replacement of only one pad portion if damaged to reduce costs of replacement, and/or as doing so constitutes at most merely making separable which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 14  
The golf bag having a shoulder strap of claim 1, but does not detail the particulars of the attachment of the ends of the straps and so does not disclose disclose whether the strap is permanently or removably attached and so does not disclose wherein the strap is removably attached on at least one end to of the elongated tubular body. For clarity, the adjustment brackets shown are common slider buckles and typically allow for removability unless the strap end is enlarged or some other mechanism is present to prevent such, and there is no detail as to how the straps attach at 84/96.
However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to removably attach at least one end of the strap, as a mere selection of an art appropriate attachment mechanism to use and/or as doing so is obvious to try as a mere selection from a limited number of art known alternatives (i.e. the attachment is either permanent or removable, and either option is obvious) and/or as doing so constitutes at most merely making separable which does not patentably distinguish over the prior art (MPEP 2144.04).  
With Respect to Claim 15  
The golf bag having a shoulder strap of claim 1, wherein the strap is slidably adjusted within the pre-curved strap pad while the golf bag having a shoulder strap is mounted on the wearer (inasmuch as it is capable of this use).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #10,661,134 to Martell (Martell) in view of U.S. Patent #5,129,564 to Danezin (Danezin) as applied to claim 1 above, and further in view of U.S. Patent Publication #2018/0296005 to Tsai (Tsai); or alternatelyover U.S. Patent #10,661,134 to Martell (Martell) in view of U.S. Patent #5,129,564 to Danezin (Danezin) and U.S. Patent Publication #2011/0309118 to Wada (Wada) as applied to claim 1 above, either alone or further in view of U.S. Patent Publication #2018/0296005 to Tsai (Tsai).
With Respect to Claim 5  
The golf bag having a shoulder strap of claim 1, but does not disclose wherein the pre- curved strap pad comprises a sheath and a pre-curved support member that is at least partially comprised of a silicone composition and is enclosed within the sheath.  
	However, Tsai discloses forming a similar strap pad (for clarity, 210 references the strap and includes 240, but as shown the “strap” is made up of a strap portion and pad portion similar to Martell and the invention) comprising a support member that is at least partially comprised of a silicone composition ([0039]) and is enclosed within a sheath (i.e. it is enclosed within the outer surface which as shown is a sheath to the extent claimed or to the degree that it could be argued that a non-sheath construction would be possible, forming it as a sheath is obvious as a mere selection of an art appropriate shape or formation method).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Tsai, to form the pad of the combination out of a silicone composition enclosed within a sheath, in order to provide a cushioned interior with exterior protection for the cushioning (e.g. to avoid cutting or similar damage), to improve the appearance of the pad, for the art known benefits of such construction (e.g. benefits disclosed by Tsai), and/or as doing so constitutes at most a mere substitution of one art known pad formation method for another.
	Alternately, Wada also discloses forming a similar padding material (noting that silicone is similar to the rubber of Wada) inside of a sheath (covering 400 as shown is a sheath), which provides sufficient motivation for one of ordinary skill in the art to form the pad of the combination in similar fashion, noting that the selection of silicone is obvious as it constitutes at most a mere selection of an art appropriate material to use, for the art known benefits of silicone, and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	Alternately, Wada provides further evidence of the obviousness of/motivation to use a sheath and Tsai provides further evidence of the obviousness of/motivation to use silicone.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #10,661,134 to Martell (Martell) in view of U.S. Patent #5,129,564 to Danezin (Danezin) and U.S. Patent Publication #2018/0296005 to Tsai (Tsai) as applied to claim 5 above, and further in view of U.S. Patent Publication #2012/0261446 to Stegmeyer; or alternately over U.S. Patent #10,661,134 to Martell (Martell) in view of U.S. Patent #5,129,564 to Danezin (Danezin), U.S. Patent Publication #2011/0309118 to Wada (Wada) and U.S. Patent Publication #2018/0296005 to Tsai (Tsai) as applied to claim 5 above, and further in view of U.S. Patent Publication #2012/0261446 to Stegmeyer.
With Respect to Claim 6  
The golf bag having a shoulder strap pad of claim 5, but does not discloses wherein the sheath has an underside that contains surface texturing therein in a predetermined pattern.  
	However, Stegmeyer discloses forming a similar strap pad to contain surface texturing (nibs 6, see e.g. abstract) therein in a predetermined pattern in order to create a friction and gripping effect and redistribute the weight of the load.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Stegmeyer, to add surface nibs/texturing as taught by Stegmeyer/as claimed, in order to create a friction and gripping effect (e.g. to secure the pad in position on a wearer or redistribute the weight of the load).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #10,661,134 to Martell (Martell) in view of U.S. Patent #5,129,564 to Danezin (Danezin), either alone or further in view of U.S. Patent Publication #2011/0309118 to Wada (Wada) as applied to claim 1 above, and further in view of U.S. Patent Publication #2010/0072091 to Quartarone (Quartarone).
With Respect to Claim 8  
	As an alternative to the rejection of claim 8 above using Martell in view of Danezin, either alone or further in view of Tsai alone, Quartarone discloses attaching a similar buckle assembly (28) to a shoulder strap pad (11) using a tether (noting tether strap portion passing through the end of the buckle opposite 20), the buckle assembly having the shoulder strap threaded slidably therethrough (noting that 21 threads slidably through one opening and then another, which provides further evidence of the obviousness of/motivation to attach the buckle using a tether as claimed.
Claim 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #10,661,134 to Martell (Martell) in view of U.S. Patent #5,129,564 to Danezin (Danezin), either alone or further in view of U.S. Patent Publication #2011/0309118 to Wada (Wada) as applied to claim 1 above, and further in view of U.S. Patent #10,245,486 to Burgess (Burgess).
With Respect to Claim 10  
As an alternative to the rejection of claim 10 above using Martell in view of Danezin, either alone or further in view of Wada, Burgess discloses forming a similar padded golf bag shoulder strap assembly with two padded sections (each strap has a cushioned/padded section), two straps (noting strap portion of each shoulder strap), and two buckle assemblies (noting end buckle assemblies), and a hub to secure the two in position relative to each other (similar to the elastic section of Martell), and that this allows for the bag to convert from a dual strap to a single strap mode with various benefits (see e.g. Col. 1 line 41-Col. 2 lines 3).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Burgess, to replace the single strap pad structure of the combination with a pair of straps, strap pads, and buckle assemblies and a hub as taught by Burgess, to allow for conversion between single and double strap modes, for the benefits disclosed by Burgess for its structure, and/or as a mere substitution of one art known strap assembly formation for another.
With Respect to Claim 11  
The golf bag having a shoulder strap of claim 10, wherein each strap threads a hub (100 per Burgess).  
With Respect to Claim 12  
The golf bag having a shoulder strap of claim 11, wherein the hub is disposed between the second end of each pre-curved strap pad and the second strap end of each strap and slidably receives each strap in a criss-cross configuration (per Burgess, see e.g. FIGS. 6B and 11).  
With Respect to Claim 13  
The golf bag having a shoulder strap of claim 11, wherein the hub is positioned on the wearer's back when the golf bag is mounted on the wearer (see e.g. Burgess FIG. 6A, clearly capable of this use).  
With Respect to Claim 14  
	As an alternative to the rejection of claim 14 above, Burgess discloses removably attaching at least one end of the strap to the elongated tubular body in order to allow for strap removal, which provides further evidence of the obviousness of/motivation for this selection/modification. 
Claim 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication #2005/0173481 to La Greca (La Greca) in view of U.S. Patent #7,004,363 to Fenton (Fenton) and U.S. Patent #6,926,183 to Chang (Chang).
With Respect to Claim 16  
La Greca discloses a golf bag having a shoulder strap, comprising: a shoulder strap assembly (FIGS. 9-11 and description); wherein the shoulder strap assembly comprises: a first strap comprising a first sheath (noting 2, FIG. 1), a first support member (noting 3, Fig. 1); and a second strap comprising a second sheath, a second support member; wherein the sheath is adjacent to the support member, wherein each sheath has a length Ls; each support member has a length Lsu; and wherein Lsu<Ls such that each of the first strap and the second strap has a predetermined radius Rp; but does not disclose an elongated tubular body for holding golf clubs or first and second gripping members, the support member is adjacent to the gripping member, and the gripping member has an underside having a contour that at least partially matches and follows a contour of the wearer's body when positioned in a predetermined location on the wearer's front, shoulder and back; each gripping member has a length Lg; or that Lg<Lsu.  
However, Chang discloses using a similar shoulder strap assembly (i.e. a pair of shoulder straps with strap pads) having a tubular body for holding golf clubs including first and second gripping members (frictional layer on the shoulder-engaging surface); Chang further discloses forming a backpack shoulder strap pad structure to include a gripping member (non-slippery  surface provided such as by adding a frictional layer of a matted or meshed surface).
	Fenton discloses attaching a gripping member (34/134) on the shoulder-engaging surface of a shoulder pad, the gripping member having a length Lg that is less than Lsu of a support member of the shoulder pad that the gripping member attaches to the underside of (see FIG. 3 or 14).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Chang, to use the shoulder strap pad structure of La Greca with a golf bag backpack having a tubular body as taught by Chang, in order to provide the benefits of the La Greca shoulder pads/attachments (e.g. better weight distribution, enhanced user comfort) to a golf bag (e.g. one like that of Chang but lacking the padding/cushion taught by Chang). It is noted that La Greca discloses using its attachments with backpacks used by sportsmen, which provides further evidence of the obviousness of/motivation for using it with a sports type backpack like the golf bag backpack of Chang.
	It would also have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Chang, to add a gripping member (e.g. a fricitonal layer of a matted or meshed surface) to the bottom of the support member of La Greca, in order to enhance engagement between the pad and its attached strap and the user’s shoulder. It is Examiner’s position that it is obvious as part of this combination to also have the gripping member underside having a contour that at least partially matches and follows a contour of the wearer's body when positioned in a predetermined location on the wearer's front, shoulder and back as the support member that previously contacted the shoulder before the addition of the gripping layer did so.  
	It would further have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Fenton, to form the gripping member with a length smaller than the length of the support member, in order to save on costs (by reducing materials cost), as a mere selection of an art appropriate size for the gripping member, and/or as doing so constitutes at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)).
With Respect to Claim 17  
The golf bag having a shoulder strap of claim 16, wherein the underside of the gripping member has surface texturing thereon in a predetermined pattern (e.g. matted or meshed).  
With Respect to Claim 18  
The golf bag having a shoulder strap of claim 16, wherein the support member is curved.  
With Respect to Claim 19  
The golf bag having a shoulder strap of claim 16, but does not disclose wherein the first support member and the second support member have different lengths Lsu.
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to form the first and second support members with different lengths, in order to provide a longer pad on one side to allow for adjustment to locate more of the load on that side, and/or as doing so constitutes at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication #2005/0173481 to La Greca (La Greca) in view of U.S. Patent #7,004,363 to Fenton (Fenton) and U.S. Patent #6,926,183 to Chang (Chang) as applied to claim 1 above, and further in view of U.S. Patent #5,593,077 to Izzo (Izzo).
With Respect to Claim 19  
As an alternative to the rejection of claim 19 above using La Greca in view of Fenton and Chang alone, Izzo discloses forming a similar tubular golf bag structure with a shoulder strap assembly comprising a pair of shoulder straps each having a padded section, wherein the padded sections have different lengths (see. e.g. FIG. 4 showing strap pad 86 much longer than strap pad 75), which provides further evidence of the obviousness of forming the pads with different lengths and/or motivation to modify the structure to have different pad lengths (e.g. to provide padding as taught by La Greca to bags with a strap assembly similar to that of Izzo).
Response to Arguments
Applicant’s arguments filed 10/12/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art disclose similar golf bags and/or shoulder strap assemblies.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734